DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 Response to Amendment
	2. The amendments filed 10/14/2021 have been entered wherein claims 1, 9 and 13 are amended. Accordingly, claims 1-19 have been examined herein. The previous 35 USC 112(b) rejection has been withdrawn due to the applicant’s amendments. 
Claim Objections
3. Claims 13, 15 and 19 are objected to because of the following informalities:  
Claim 13, “wherein the handle has a hand grip portion” should read “wherein the handle has [[a]] the hand grip portion”
Claim 15, “wherein the energy storage member is positioned at the upper end” should read “wherein the energy storage member is positioned at [[the]] an
Claim 19, “the handle has a hand grip portion” should read “the handle has [[a]] the hand grip portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (CN 108567374).
Regarding claim 1, Ni discloses a hand vacuum cleaner (fig. 1, Ni’s hand vacuum cleaner meets the applicant’s definition of a hand vacuum as defined in paragraph 00162 of the applicant’s disclosure) having an upper end and a lower end (see Ni’s annotated fig. 1 below), the hand vacuum cleaner comprising: 

    PNG
    media_image1.png
    673
    1021
    media_image1.png
    Greyscale

(a) an air flow passage (fig. 3, paragraph 0037 of the attached translation) extending from a dirty air inlet to a clean air outlet (see Ni’s annotated fig. 1 above); 
(b) a main body having a handle (see Ni’s annotated fig. 3 below. The handle comprises all structure within the circular callout), the handle having a pistol grip hand grip portion with a hand grip portion interior (see Ni’s annotated fig. 3 below. The structure indicated as the pistol grip hand grip portion has a hand grip portion interior), the pistol grip hand grip portion extends upwardly and forwardly from a lower end of the hand grip portion to an upper end of the hand grip portion (see Ni’s annotated fig. 3 below. The pistol grip hand grip portion extends forwardly and upwardly from a lower end of the hand grip portion to an upper end of the hand grip portion) and a pistol grip axis extends through the hand grip portion interior from the lower end of the hand grip portion to the upper end of the hand grip portion (See Ni’s annotated fig. 3 below. A pistol grip axis extends through the hand grip portion interior (The current claim language does not state how or how much of the hand grip portion interior the pistol grip axis must extend through. Therefore the annotated pistol grip axis extends through the hand grip portion interior) from the lower end of the hand grip portion to the upper end of the hand grip portion); 

    PNG
    media_image2.png
    1039
    893
    media_image2.png
    Greyscale

(c) an air treatment member provided in the air flow passage (fig. 3, dust cup 4 is provided in the air flow passage; paragraph 0037 of the attached translation); 
(d) an on board energy storage member (fig. 5, fig. 3 and fig. 4, battery 2) positioned in the air flow passage downstream of the air treatment member (fig. 3, battery 2 is downstream of air treatment member 4; paragraphs 0037 and 0038 of the attached translation), the on board energy storage member is positioned in a housing (See Ni’s annotated fig. 5 below), 

    PNG
    media_image3.png
    544
    643
    media_image3.png
    Greyscale

which is at the upper end of the hand grip portion (see Ni’s annotated fig. 3 below. The on board energy storage member 2 is positioned at the upper end of the hand grip portion, as defined above. The term “at” does not require any specific structural or spatial relationship. Therefore, the housing is at the upper end of the hand grip portion) wherein the pistol grip axis extends through the housing (See Ni’s annotated fig. 3 below. The pistol grip axis, as defined above, extends through the housing. The claim language does not require the axis to extend through the housing in any specific direction or orientation.); and, 

    PNG
    media_image2.png
    1039
    893
    media_image2.png
    Greyscale

(e) a suction motor (fig. 3, motor 1) provided in the air flow passage downstream of the energy storage member (fig. 3, motor 1 is positioned downstream of the energy storage member 2; paragraph 0037 of the attached translation).  
Regarding claim 2, Ni discloses wherein the suction motor is positioned at the lower end of the hand grip portion (see Ni’s annotated fig. 3 below. The term “at” does not require any particular structural or spatial relationship. Thus, the suction motor 1 is positioned “at” the lower end of the hand grip portion).  


    PNG
    media_image2.png
    1039
    893
    media_image2.png
    Greyscale

Regarding claim 3, Ni discloses wherein during operation of the hand vacuum cleaner, air passes over an outer surface of a wall of the housing as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of a wall of the housing. (paragraph 0037 of the attached translation)).

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

Regarding claim 4, Ni discloses wherein the energy storage member and housing comprise a battery pack (fig. 5, battery pack 2; paragraph 0036 of the attached translation) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of the battery pack. (paragraph 0037 of the attached translation)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).   

    PNG
    media_image5.png
    622
    893
    media_image5.png
    Greyscale

Regarding claim 5, Ni discloses wherein the energy storage member and housing comprise a battery pack and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).  
Claim Rejections - 35 USC § 103
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Smith (US PGPUB 20130091660).
Regarding claim 7, Ni teaches the claimed invention as rejected above in claim 1. Ni does not teach a pre-motor filter provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member.  
However, Smith teaches a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter (fig. 27, pre-motor filter 440) provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member (fig. 27, The pre-motor filter 440 is provided in the air flow passage downstream of the air treatment member (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160) and upstream of the energy storage member 417).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 8, Ni teaches the claimed invention as rejected above in claim 1. Additionally, Ni teaches wherein the air treatment member comprises a treatment chamber (paragraph 0037 of the attached translation, “the inner cavity of the dust cup 4” teaches the air treatment member (dust cup) comprises a treatment chamber (inner cavity of the dust cup)). 
Ni does not teach a pre-motor filter is provided in the air flow passage downstream of the treatment chamber and upstream of the on board energy storage member.  
However, Smith teaches a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter (fig. 27, pre-motor filter 440) is provided in the air flow passage downstream of the treatment chamber and upstream of the on board energy storage member (fig. 27, The pre-motor filter 440 is provided in the air flow passage downstream of the air treatment chamber (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160) and upstream of the on board energy storage member 417).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter provided in the air flow passage downstream of the air treatment chamber and upstream of the on board energy storage member. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 9, Ni teaches a hand vacuum cleaner (fig. 1, Ni’s hand vacuum cleaner meets the applicant’s definition of a hand vacuum as defined in paragraph 00162 of the applicant’s disclosure) having an upper end and a lower end (see Ni’s annotated fig. 1 below), the hand vacuum cleaner comprising: 

    PNG
    media_image6.png
    458
    783
    media_image6.png
    Greyscale

(a) an air flow passage (fig. 3, paragraph 0037 of the attached translation) extending from a dirty air inlet to a clean air outlet (see Ni’s annotated fig. 1 above); 
(b) an air treatment member and a suction motor provided in the air flow passage (fig. 3, dust cup 4 and motor 1 are provided in the air flow passage; paragraph 0037 of the attached translation); 
 (d) an on board energy storage member (fig. 5, fig. 3 and fig. 4, battery 2) positioned in the air flow passage upstream of the suction motor (fig. 3, on board energy storage member 2 is positioned in the  air flow passage up stream of the suction motor 1; paragraph 0037 of the attached translation); and, 68931883Appl. No. 16/387,014 Amdt. dated October 14, 2021 Reply to Advisory Action of October 1, 2021, and Final Office Action of July 15, 2021 
(e) a main body housing the suction motor (see Ni’s annotated fig. 3 below) and a handle provided on the main body (see Ni’s annotated fig. 3 below; The handle comprises all structure within the larger circular callout. Additionally, the indicated structure is “on” the main body. Also, the outer housing of the motor and battery qualifies as a handle because it is able to be grasped by the user. Specifically, a primary hand of the user can grasp and orient the vacuum via the outer housing of the motor and battery. Alternatively, a secondary hand of the user can grasp the outer housing of the motor and battery for additional support and to prevent fatigue in the primary hand), the handle has a hand grip portion with a handle air flow passage provided in the hand grip portion (see Ni’s annotated fig. 3 below) and, during operation of the hand vacuum cleaner, a user holds the hand vacuum cleaner by placing the user's fingers around the hand grip portion and air passes through the handle air flow passage, which is located inwardly of the user's fingers, to the suction motor (see Ni’s annotated fig. 3 below. As discussed above, during operation of the hand vacuum cleaner, a .  

    PNG
    media_image7.png
    930
    687
    media_image7.png
    Greyscale

Ni does not teach a pre-motor filter positioned in the air flow passage downstream from the air treatment member or an on board energy storage member positioned in the air flow passage downstream of the pre-motor filter.
a pre-motor filter (fig. 27, pre-motor filter 440) positioned in the air flow passage downstream from the air treatment member (fig. 27, The pre-motor filter 440 is positioned in the air flow passage downstream from the air treatment member (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160)), and an on board energy storage member (fig. 27, on board energy storage member 417) positioned in the air flow passage downstream of the pre-motor filter (fig 27, energy storage member 417 is positioned in the air flow passage downstream of the pre-motor filter 440).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, a suction motor, a pre-motor filter positioned in the air flow passage downstream from the air treatment member, and an on board energy storage member positioned in the air flow passage downstream of the pre-motor filter and upstream of the suction motor. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 10, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the air treatment member comprises a treatment chamber (paragraph 0037 of the attached translation, “the inner cavity of the dust   
Regarding claim 11, Ni in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ni, as modified, teaches wherein the air treatment chamber comprises a momentum separator chamber (Although Ni does not explicitly teach a momentum separator chamber, a person having ordinary skill in the art would understand that the circular flow created in the air treatment chamber (fig. 4, air is introduced laterally into the chamber from tube 3. The air then flows in a cylindrical shape around the internal surface of the air treatment chamber until it is redirected to exit the chamber in a direction perpendicular to the original inlet direction. Thus, circular flow is created in the air treatment chamber) creates a momentum separator, as further evidenced by Smith. Where Smith also teaches a cylindrical body (fig. 27, element 480), a lateral inlet (fig. 27, element 488), and a straight air outlet (fig. 27, element 452). Smith further teaches circular flow creates separation via momentum (paragraph 0168). 
Regarding claim 12, Ni in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ni, as modified, teaches wherein the air treatment chamber comprises a cyclone chamber (fig. 4, Although Ni does not explicitly teach a cyclone chamber, a person having ordinary skill in the art would understand that air is introduced laterally into the chamber from tube 3. The air then flows in a cylindrical shape around the internal surface of the air treatment chamber until it is redirected to exit the chamber in a direction perpendicular to the original inlet direction. Thus, the cylindrical flow of air creates a cyclone chamber, as further evidenced by Smith (fig. 27). Where Smith also teaches a cylindrical body (fig. 27, .
Regarding claim 13, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the handle has a hand grip portion (see Ni’s annotated fig. 3 below) and the suction motor is positioned at a lower end of the hand grip portion (see Ni’s annotated fig. 3 below. The term “at” does not require any particular spatial or structural relationship. Thus, the suction motor 1 is positioned “at” the lower end of the hand grip portion).  

    PNG
    media_image8.png
    990
    584
    media_image8.png
    Greyscale

Regarding claim 14, Ni in view of Smith teaches the claimed invention as rejected above in claim 13. Additionally, Ni, as modified, teaches wherein, during operation of the hand vacuum cleaner, air passes downwardly through the hand grip portion to the suction motor .  
Regarding claim 15, Ni in view of Smith teaches the claimed invention as rejected above in claim 14. Additionally, Ni, as modified, teaches wherein the energy storage member is positioned at the upper end of the hand grip portion (see Ni’s annotated fig. 3 above. The energy storage member 2 is positioned at the upper end of the hand grip portion. The term “at” does not require any particular spatial or structural relationship. Thus, the energy storage member is positioned at the upper end of the hand grip portion).
Regarding claim 16, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member (fig. 5, battery 2) is provided in a housing (see Ni’s annotated fig. 5 below) and, during operation of the hand vacuum cleaner, air passes over an outer surface of a wall of the housing as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of a wall of the housing. (paragraph 0037 of the attached translation)).

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

	Regarding claim 17, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a battery pack (fig. 5, battery pack 2; paragraph 0036 of the attached translation) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of the battery pack. (paragraph 0037 of the attached translation)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).  

    PNG
    media_image5.png
    622
    893
    media_image5.png
    Greyscale

	Regarding claim 18, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a battery pack and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).
Regarding claim 19, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a housing (see Ni’s annotated fig. 5 below), 

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

the handle has a hand grip portion having an axis and the axis extends through the housing (see Ni’s annotated fig. 3 below. The hand grip portion of the handle has an axis. The axis extends through the housing of the energy storage member 2).

    PNG
    media_image9.png
    982
    664
    media_image9.png
    Greyscale

Allowable Subject Matter
6. Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Ni (CN 108567374) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the pistol grip air flow passage and the structural .
Response to Arguments
7. Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues Ni does not teach a pistol grip axis extending through the housing of the energy storage member (page 8 of applicant’s remarks). The examiner respectfully disagrees. See Ni’s annotated fig. 3 below. In this interpretation, Ni teaches a pistol grip axis which extends through the housing of the energy storage member. See above rejection for more details. 

    PNG
    media_image2.png
    1039
    893
    media_image2.png
    Greyscale

a main body housing the suction motor (see Ni’s annotated fig. 3 below) and a handle provided on the main body (see Ni’s annotated fig. 3 below; The handle comprises all structure within the larger circular callout. Additionally, the indicated structure is “on” the main body. Also, the outer housing of the motor and battery qualifies as a handle because it is able to be grasped by the user. Specifically, a primary hand of the user can grasp and orient the vacuum via the outer housing of the motor and battery. Alternatively, a secondary hand of the user can grasp the outer housing of the motor and battery for additional support and to prevent fatigue in the primary hand), the handle has a hand grip portion with a handle air flow passage provided in the hand grip portion (see Ni’s annotated fig. 3 below) and, during operation of the hand vacuum cleaner, a user holds the hand vacuum cleaner by placing the user's fingers around the hand grip portion and air passes through the handle air flow passage, which is located inwardly of the user's fingers, to the suction motor (see Ni’s annotated fig. 3 below. As discussed above, during operation of the hand vacuum cleaner, a primary hand of the user can grasp and orient the vacuum by the outer housing of the motor and battery. In this position, the user’s fingers would be placed around the hand grip portion .  See above rejection for more details. 

    PNG
    media_image8.png
    990
    584
    media_image8.png
    Greyscale

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723